Case 1:20-cv-03241-ALC-SN Document 61 Filed 12/04/20 Page 1 of 8




                                                                   1 2/ 4/ 2 0 2 0
                                                                   12/4/2020
Case 1:20-cv-03241-ALC-SN Document 61 Filed 12/04/20 Page 2 of 8
Case 1:20-cv-03241-ALC-SN Document 61 Filed 12/04/20 Page 3 of 8
Case 1:20-cv-03241-ALC-SN Document 61 Filed 12/04/20 Page 4 of 8
Case 1:20-cv-03241-ALC-SN Document 61 Filed 12/04/20 Page 5 of 8
Case 1:20-cv-03241-ALC-SN Document 61 Filed 12/04/20 Page 6 of 8
              Case 1:20-cv-03241-ALC-SN Document 61 Filed 12/04/20 Page 7 of 8




 NNothing
   ot hi n g iinn tthis
                    his Order
                        Or d er sshall
                                   h all bbe
                                           e construed
                                              c o nstr u e d as
                                                             as authorizing
                                                                 a ut h ori zi n g aa pparty
                                                                                        art y ttoo fil
                                                                                                    filee Confidential
                                                                                                          C o nfi d e nti al MMaterials
                                                                                                                              at eri als uunder
                                                                                                                                           n d er sseal
                                                                                                                                                    e al
wit  h o ut pri
without          or CCourt
             prior     o urt aapproval
                                p pr o v al ffollowing
                                              oll o wi n g aa motion
                                                              m oti o n fforor leave
                                                                               l e a v e to
                                                                                         t o fil
                                                                                             filee uunder
                                                                                                     n d er sseal.
                                                                                                               e al.
SSO O OORDERED.
          R D E R E D.




D at e d: December
Dated:    D e c e m b er 4,
                         4, 2020
                             2020
          N e w York,
          New     Y or k, New
                           N e w York
                                 Y or k
         Case 1:20-cv-03241-ALC-SN Document 61 Filed 12/04/20 Page 8 of 8




                                            Exhibit A

                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


PANTHEON PROPERTIES, INC., et al.,
                                                     Case No.: 1:20-cv-03241-ALC
               Plaintiffs,
v.                                                   STIPULATED PROTECTIVE ORDER

HOUSTON, et al.,

               Defendants.


I, ________________________, acknowledge that I have read and understand the Stipulated

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as “Confidential” or “Confidential – Attorneys’ Eyes Only.”

I agree that I will not disclose such Confidential Discovery Material to anyone other than for

purposes of this litigation and that at the conclusion of the litigation I will return all discovery

information to the party or attorney from whom I received it. By acknowledging these

obligations under the Protective Order, I understand that I am submitting myself to the

jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

Stipulated Protective Order could subject me to punishment for contempt of Court.


Dated: ___________                                   _________________________________
                                                                 (Signature)




00080476.1                                       8
